DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/19/2022, with respect to claims 1 and 8 have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1, 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus or method which maintains alignment in an optical system and which measures at least one characteristic derived from scattered light, comprising c) a retro-reflecting means which reflects light toward said detection system, and d) two light transmitting optical surfaces, wherein said at least one particle is dispersed in a fluid which is confined between said surfaces, wherein an angular deviation of light is derived from an optical wedge, created by a refractive index of said particle dispersing fluid and a wedge angle between said surfaces, wherein light passes through said fluid and said surfaces before and after said reflection, and wherein a refractive index of said fluid is greater than a refractive index of air and wherein said optical wedge creates an angular deviation of light, and wherein said retroreflecting means and said support provide alignment correction for a change in said angular deviation of light due to a change in said optical wedge and/or a change in said fluid refractive index, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/
Examiner, Art Unit 2877                   


/Michael A Lyons/Primary Examiner, Art Unit 2877